        Case 2:20-cr-00004-KS-MTP Document 35 Filed 04/22/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                            CRIMINAL NO. 2:20-cr-4-KS-MTP

MICHAEL BOUNDS

                                             ORDER

       Before the Court is the Motion of the United States of America [34] to partially vacate

the Final Order of Forfeiture filed by this Court on December 14, 2020 [30] in this case. The

Court, being fully advised in the premises, finds that the Motion is well taken and should,

therefore, be GRANTED, and herby orders as follows:

       ORDERED, that the Final Order of Forfeiture in this case is hereby partially vacated, and

ownership in the following property shall be divested from the United States of America:

       One (1) Springfield pistol, model XD-40, .40 caliber, Serial No.: US211905.

       FURTHER ORDERED, that said property be delivered by the appropriate agency of the

United States to the custody of the Hattiesburg Police Department, Hattiesburg, Mississippi, for

use in further criminal proceedings, and alternatively, if the same has no interest in continuing its

investigation, to be returned by the United States to the lawful owner of record from whom the

property was taken.

       FURTHER ORDERED, that the remaining property listed in the Final Order of

Forfeiture in this case, entered December 14, 2020, is unaffected by this Order.

       SO ORDERED on this the _22nd___ day of April 2021.



                                                      ___s/Keith Starrett________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE
